UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1747



RICHARD GREENE, JR.,

                                                Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND; DEPARTMENT OF LABOR,
LICENSING AND REGULATION; BARRY COOPER; NELSON
FITZGERALD,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
02-2336-JFM)


Submitted:   August 14, 2003                 Decided:   August 20, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Greene, Jr., Appellant Pro Se. Julie Ellen Squire, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Richard Greene, Jr. seeks to appeal the district court’s order

denying his motion to alter or amend its judgment denying relief on

his employment discrimination action.         We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

      Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6). This appeal period is “mandatory and

jurisdictional.”       Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

      The district court’s order was entered on the docket on May 6,

2003.    The notice of appeal was filed on June 6, 2003.            Because

Greene failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeal.

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED


                                     2